Cook County Treasurer's Office - Chicago, Illinois                              Page 1 of 5
  Case 18-29896 Doc 15-4 Filed 04/18/19 Entered 04/18/19 15:44:12 Desc Screen
   Print from the Cook County Treasurer showing amount due for 2018 first i Page 1 of 5



  Your Property Tax Overview


      OVERVIEW - PAYMENTS
      Property Index Number (PIN): 20-23-104-012-0000                   BEGIN A NEW SEARCH



                                                           Scroll down for more information.




      Property Location:            Mailing Information:
      6349 S DREXEL AVE             VIVIAN MORGAN
      CHICAGO, IL 60637-3501        6349 S DREXEL AVE
                                    CHICAGO, IL 60637-3501

                                    Update Your Information



         Are Your Taxes Paid?

         Tax Year 2017 (billed in 2018)
         Total Amount Billed: $3,087.32

          1st INSTALLMENT - Tax Year               2nd INSTALLMENT - Tax Year
          2017                                     2017

          Original Billed Amount:                  Original Billed Amount:
          $1,951.67                                $1,135.65
          Due Date:                                Due Date:
          03/01/2018                               08/01/2018
          Tax:                       $0.00         Tax:                      $0.00
          Interest:                  $0.00         Interest:                 $0.00




https://cookcountytreasurer.com/yourpropertytaxoverviewresults.aspx                            4/18/2019
Cook County Treasurer's Office - Chicago, Illinois                              Page 2 of 5
  Case 18-29896 Doc 15-4 Filed 04/18/19 Entered 04/18/19 15:44:12 Desc Screen
   Print from the Cook County Treasurer showing amount due for 2018 first i Page 2 of 5

          Last Payment Received:                     Last Payment Received:
          $1,951.67                                  $1,862.25
          Date Received:                             Date Received:
          03/27/2018                                 09/24/2018

          Current Amount Due:         $0.00          Current Amount Due:          $0.00



         Total Amount Due:                       $0.00



         Tax Year 2018 (billed in 2019)
         Total Amount Billed: $1,698.03

          1st INSTALLMENT - Tax Year
          2018

          Original Billed Amount:
          $1,698.03
          Due Date:
          03/01/2019
          Tax:
          $1,698.03
          Interest:                   $50.94
          Last Payment Received:      $0.00
          Date Received:

          Current Amount Due:
          $1,748.97



         Total Amount Due:                 $1,748.97


             Pay Now



         Payments are recorded the date they are received. They appear on the website
         about three business days later.
         The balance due, including any interest, is as of Thursday, April 18, 2019. Questions
         about your payment status? Contact Us.

         To find out if taxes for this PIN are delinquent for Tax Year 2016 and earlier, search
         the Cook County Clerk's records.




https://cookcountytreasurer.com/yourpropertytaxoverviewresults.aspx                               4/18/2019
Cook County Treasurer's Office - Chicago, Illinois                              Page 3 of 5
  Case 18-29896 Doc 15-4 Filed 04/18/19 Entered 04/18/19 15:44:12 Desc Screen
   Print from the Cook County Treasurer showing amount due for 2018 first i Page 3 of 5

         Download Your Tax Bill
         Open a PDF of your tax bill that can be printed and used to submit a payment in
         person or by mail.

                Tax Year 2018 First Installment Due Friday, March 1, 2019

                Tax Year 2017 Second Installment Due Wednesday, August 1, 2018


         Please note that the Tax Year 2017 Second Installment tax bill includes both First
         and Second Installment tax amounts. At this time, we are no longer able to print
         First Installment only bills.

         For copies of specialty bills such as arrearage, omitted assessment, and railroad
         bills, contact us.



         Stop receiving your tax bill by mail.

                   Sign up for eBilling to receive future installment tax bills via email.




         Are there any Overpayments on your PIN?
         Please note that pending Certificate of Error refunds, PTAB refunds and court-
         ordered refunds are not displayed in this section.

         Refunds Available on Your PIN (APPLICATION REQUIRED)

         Tax Year 2016 (billed in 2017)

                                Tax Amount              Tax Amount
         Installment                                                    Refund Available
                                     Billed                   Paid
         1st                       $1,785.62              $1,785.62                   $0.00
         2nd                       $1,762.87              $2,936.43             $1,173.56

         Total Refund Available: $1,173.56        Apply Now




         Have You Received Your Exemptions in These Tax
         Years?
         Type                                     2017           2016           2015          2014
         Homeowner Exemption:                      NO             NO             NO            NO




https://cookcountytreasurer.com/yourpropertytaxoverviewresults.aspx                                  4/18/2019
Cook County Treasurer's Office - Chicago, Illinois                              Page 4 of 5
  Case 18-29896 Doc 15-4 Filed 04/18/19 Entered 04/18/19 15:44:12 Desc Screen
   Print from the Cook County Treasurer showing amount due for 2018 first i Page 4 of 5

         Senior Citizen Exemption:                 NO                NO           NO           NO
         Senior Freeze Exemption:                  NO                NO           NO           NO
         Returning Veteran Exemption:              NO                NO           NO           NO
         Disabled Person Exemption:                NO                NO           NO           NO
         Disabled Veteran Exemption:               NO                NO           NO           NO


         Tax Year 2018 exemptions granted by the Assessor will be reflected on your
         Second Installment tax bill.

         Apply for an exemption at the Cook County Assessor's website.

         You may also view lists of properties to which you may be entitled missing senior
         exemptions for Tax Year 2017.




         Highlights of Your Taxing Districts' Debt and Pension
         Click a taxing district name for detailed financial data.

                                                                      Pension and                    Amount of
                                               Money Owed by
                                                               Healthcare Amounts                   Pension and
         Your Taxing Districts                    Your Taxing                                                   Employees
                                                                 Promised by Your                    Healthcare
                                                     Districts
                                                                   Taxing Districts                   Shortage

         Metro Water Reclamation             $3,475,872,000.00        $2,740,910,000.00      $1,193,113,000.00     2,042
         Dist of Chicago
         Chicago Park District               $1,217,681,000.00        $1,241,325,000.00       $849,626,000.00      3,449
         Board of Education Chicago        $13,020,141,298.00        $23,347,243,331.00     $13,233,946,026.00    35,848
         Chicago Community College            $397,510,115.00             $123,660,822.00     $123,660,822.00      4,126
         Dist
         City of Chicago                   $43,544,413,000.00        $38,956,040,000.00     $28,886,249,000.00    35,655
         Cook County Forest                   $193,646,842.00             $457,040,680.00     $246,669,734.00
         Preserve District
         County of Cook                      $6,468,096,809.00       $25,197,996,698.00     $16,082,338,828.00    23,233



         Reports and Data for All Taxing Districts
         View the financial reports filed by 547 local Taxing Districts across Cook County
         pursuant to the Debt Disclosure Ordinance authored by Treasurer Maria Pappas.

              • Read the Treasurer's report
              • Employees compared with retirees of all taxing districts, ranked worst to
                best
              • Employees compared with retirees of all taxing districts, in alphabetical
                order




https://cookcountytreasurer.com/yourpropertytaxoverviewresults.aspx                                        4/18/2019
Cook County Treasurer's Office - Chicago, Illinois                              Page 5 of 5
  Case 18-29896 Doc 15-4 Filed 04/18/19 Entered 04/18/19 15:44:12 Desc Screen
   Print from the Cook County Treasurer showing amount due for 2018 first i Page 5 of 5

               • The funded ratio of all pension and health care obligations, ranked worst to
                 best
               • The total debts and liabilities of all taxing districts, ranked worst to best
               • The total debts and liabilities of all taxing districts, in alphabetical order
               • Browse all financial reports filed by a specific local government.




      BEGIN A NEW SEARCH

      DISCLAIMER: The information on this screen comes from many sources, few of which are in the control of
      the Cook County Treasurer's Office. Taxpayers are advised to take personal responsibility for their PIN,
      property location, taxpayer address, and payment amounts posted due or paid, to be sure of their
      accuracy.




https://cookcountytreasurer.com/yourpropertytaxoverviewresults.aspx                                              4/18/2019
